Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 20, the Prior Art does not teach supplying a power supply voltage from the identification device to the brushless DC motor via a power line; 
rotating the brushless DC motor in accordance with a Pulse Width Modulation (PWM) signal output from a drive circuit of the brushless DC motor upon reception of supply of the power supply voltage, and superimposing an identification signal with a same frequency as a frequency of the PWM signal on a power supply current flowing through the power line upon rotation of the brushless DC motor; 
acquiring the power supply current flowing through the power line and detecting the frequency of the identification signal superimposed on the power supply current; and identifying information about the brushless DC motor based on the detected frequency of the identification signal.
With respect to claim 34, the Prior Art does not teach a power supply terminal to supply a power supply voltage to the brushless DC motor via a power line; and 
a controller configured or programmed to identify information about the brushless DC motor; wherein the controller is configured or programmed to: 
acquire a power supply current flowing through the power line via the power supply terminal when the brushless DC motor rotates in accordance with the PWM signal output from the drive circuit upon reception of supply of the power supply voltage from the power supply terminal via the power line, with an identification signal with a same frequency as a frequency of the PWM signal being superimposed on the power supply current; 

With respect to claim 38, the Prior Art does not teach a circuit board; a power supply terminal disposed on the circuit board to supply a power supply voltage from outside; 
a coil; and a drive circuit to energize the coil under Pulse Width Modulation (PWM) control; wherein when the drive circuit rotates the brushless DC motor by outputting a PWM signal to perform the PWM control upon reception of supply of the power supply voltage, a power supply current on which an identification signal with a same frequency as a frequency of the PWM signal is superimposed flows through the power supply terminal; and 
information about the brushless DC motor is superimposed on a signal of the power supply current flowing through the power supply terminal.
	Claims 20-38 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846